Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-22 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al hereafter Yu (US pat. 7631195) and in view of Hars et al hereafter Hars (US pat. App. Pub. 20120278529).  
4.	As per claims 1, 11, and 19, Yu discloses a memory device, a method,  comprising: a memory array including memory cells; a communication interface; and a memory control unit operatively coupled to the memory array and the communication 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Hars’s teachings of change the encryption key in response to an erase command with the teachings of Yu, for the purpose of effectively protecting the scrambled blocked data and encrypted block address from unauthorized intruders. 

6.	As per claim 3, Yu discloses the memory device, wherein the memory control unit includes: a scrambling queue for storing unencrypted scrambler seed and data block pairs for scrambling blocks of data; and an encryption queue for storing LBA and scrambler seed pairs for encryption, wherein queued data blocks are scrambled in parallel with encryption of queued LBAs and scrambler seeds of the data blocks (5:5-19, 8:56-65). 
7.	As per claim 4, Yu discloses the memory device, wherein the memory control unit is configured to: initiate reading the scrambled block of data and encrypted LBA and scrambler seed from the memory array; decrypt the read encrypted LBA and scrambler seed; descramble the scrambled block of data using the decrypted scrambler seed to generate read data; determine cyclic redundancy code (CRC) data for the read data; and transfer the read data to a host via the communication interface when the decrypted LBA matches the CRC data (2:20-40, 6:21-50). 
8.	As per claim 5, Yu discloses the memory device, wherein the memory control unit is configured to: generate CRC data for the received block of data and scrambling the CRC data using the scrambler seed; descramble the CRC data using the decrypted scrambler seed; and send the read data to the host when the descrambled CRC data is correct (4:41-57, 5:43-65). 

10.	As per claim 7, Yu discloses the memory device, wherein the memory control unit is configured to: initiate reading the scrambled block of data and encrypted LBA and scrambler seed from the memory array; decrypt the read encrypted LBA and scrambler seed using the changed encryption key when the erase command is received; descramble the scrambled block of data using a scrambler seed decrypted using the changed encryption key to generate incorrect read data; and communicate a fault via the communication interface in response to generating incorrect read data (4:15-27, 5:20-42). 
11.	As per claim 8, Yu discloses the memory device, including: a CRC circuit configured to determine CRC data for read data; and wherein the memory control unit is configured to communicate a fault via the communication interface in response to a mismatch between the decrypted LBA and the CRC data (4:28-40, 9:20-30). 
12.	As per claim 9, Yu discloses the memory device, wherein the memory control unit is configured to send all zeros data via the communication interface in response to a mismatch between the decrypted LBA and the CRC data (7:1-20, 8:25-40). 
13.	As per claim 10, Yu discloses the memory device, wherein the memory control unit is configured to: generate a flash translation layer (FTL) to map the LBA to a physical address (PA); encrypt the PA in the FTL using the encryption key; and decrypt 
14.	As per claim 12, Yu discloses the method, including: generating the encryption key for the block of data; storing the encryption key in association with the block of data; and wherein changing the encryption key includes overwriting the stored encryption key with a new encryption key in response to the erase command (2:50-65, 6:1-20). 
15.	As per claim 13, Yu discloses the method, wherein the scrambling and encrypting includes scrambling the block of data using an unencrypted scrambler seed in parallel with encrypting the scrambler seed and LBA (4:28-40, 5:5-19). 
16.	As per claim 14, Yu discloses the method, including: queuing unencrypted scrambler seed and data block pairs for data scrambling using a scrambler engine; and queuing LBA and scrambler seed pairs for encryption using an encryption engine in parallel to the data scramble (5:5-19, 8:56-65). 
17.	As per claim 15, Yu discloses the method, including: reading the scrambled block of data and encrypted LBA and scrambler seed from the memory array; decrypting the read encrypted LBA and scrambler seed; descrambling the scrambled block of data using the decrypted scrambler seed to generate read data; sending the read data to a host when the scrambled block of data is descrambled using a scrambler seed decrypted using a correct encryption key; and communicating a fault to the host when the scrambled block of data is descrambled using a scrambler seed decrypted using the changed encryption key (2:20-40, 6:21-50). 
18.	As per claim 16, Yu discloses the method, including: generating CRC data for the received block of data to be written, wherein scrambling the block of data includes 
19.	As per claim 17, Yu discloses the method, including sending all zeros data to the host as the read data when the read encrypted LBA is decrypted using the changed encryption key (7:35-50, 9:5-17). 
20.	As per claim 18, Yu discloses the method, including: creating a flash translation layer (FTL) that maps the LBA to a physical address (PA); encrypting the PA in the FTL using the encryption key; and decrypting the PA using the changed encryption key in response to the erase command (7:35-50, 9:5-15). 
21.	As per claim 20, Yu discloses the memory device, wherein the memory control unit is configured to: generate the encryption key for the block of data; store the encryption key in association with the block of data; and overwrite the stored encryption key with a new encryption key in response to the erase command (2:50-65, 6:1-20). 
22.	As per claim 21, Yu discloses the memory device, wherein the memory control unit is configured to: read the block of data, encrypted LBA, and encrypted CRC from the memory array; decrypt the read encrypted LBA and CRC data; send the read data to a host when the LBA and CRC are decrypted using a correct encryption key; and send all zeros data to the host when the LBA and CRC are decrypted using the changed encryption key (3:41-57, 6:21-50). 
23.	As per claim 22, Yu discloses the memory device, wherein the memory control unit is configured to: generate a map that translates LBAs of a logical unit (LUN) of the 

Citation of References
24. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Lin et al (US pat. app. Pub. 20090204824): discusses flash memory device are disclosed which can be used in concert with flash memory on-chip copy functionality operating internally to the flash device, thus supporting high performance copying operations. All the data stored in the flash may be scrambled, including headers and control structures. Robust file system operation may be achieved, including the capability to tolerate a power loss at any time, and yet be able to relocate data internally within the flash without having to de-scramble and then re-scramble the data. An exemplary hardware based solution has little or no impact on overall system performance, and may be implemented at very low incremental cost to increase overall system reliability. The data scrambling technique preferably uses a logical address, such as logical block address or logical page address, rather than a physical address, to determine a seed scrambling key.  
Pong et al (US pat. App. Pub. 20130262880): elaborates that memory access circuit includes a crypto block in communication with a memory that encrypts data of a data block on a block basis. The memory access circuit also includes a fault injection block 

Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).